                          Case 8-20-73301-reg                        Doc 6-1        Filed 10/30/20               Entered 10/30/20 16:13:46



 Fill in this information to identify the case:
 Debtor name Lucky Star-Deer Park LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW                                                                                      Check if this is an
                                                YORK
 Case number (if known):         8-20-73301                                                                                                           amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 41-60 Main Street                                              377 Carlls Path,        Contingent                     Unknown                   Unknown                   Unknown
 LLC                                                            Deer Park, New          Unliquidated
 c/o Kriss &Feurstein                                           York                    Disputed
 LLP
 380 Lexington
 Avenue
 12th Floor
 New York, NY 10017
 Cameron                                                        professional                                                                                              $66,982.00
 Engineering                                                    services
 177 Crossways Park
 Dr
 Woodbury, NY
 11797
 Emigrant Realty                                                377 Carlls Path,        Contingent                     Unknown                   Unknown                   Unknown
 Finance                                                        Deer Park, New          Unliquidated
 6 East 43rd Street                                             York                    Disputed
 New York, NY 10017
 IRS                                                                                                                                                                              $0.00
 c/o United States
 Atty.
 Eastern District of
 NY
 Federal Plaza
 Central Islip, NY
 11722
 Suffolk County                                                 377 Carlls Path,                                    $233,106.00                  Unknown                   Unknown
 Comptrolle                                                     Deer Park, New
 330 Center Dr                                                  York
 Riverhead, NY
 11901-3311
 US Small Business                                                                                                                                                      $151,900.00
 Admin
 409 3rd St SW
 Washington, DC
 20416



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
